DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusakari et al. (US 2012/0217060 hereinafter Kusakari).

In regards to claim 1, Kusakari discloses;” A wiring system, comprising: a digital signal wire, (paragraphs 0002-0004) wherein the digital signal wire includes an aluminum wire or an aluminum alloy wire (Abstract, Fig. 1 (2)).”

In regards to claim 4, Kusakari discloses;” The wiring system according to claims 1, comprising: a plurality (Fig. 8 (10)) of the digital signal wires, and wherein each digital signal wire of the plurality of the digital signal wires is an aluminum wire or an aluminum alloy wire (Paragraphs 0002-0004).

In regards to claim 8, Kusakari discloses;” The wiring system according to claims 1, wherein
the wiring system includes an analog signal wire, and the analog signal wire includes a copper wire or a copper alloy wire (Paragraphs 0002-0004 discloses the wire harness is capable of containing bot aluminum and copper conductors).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusakari et al. (US 2012/0217060 hereinafter Kusakari) as applied to claim 1 above, and further in view of American Wire Gauge, AWG Cable Size Description for Aluminum Wire Cable (provided as an attachment in PTO 892 hereinafter "aluminum cable size").

In regards to claim 2, Kusakari discloses;” The wiring system according to claim 1”, but does not directly disclose;” wherein the digital signal wire includes an aluminum wire or an aluminum alloy wire, the aluminum wire or aluminum alloy wire having a resistance per unit length of 210 mΩ/m or less.”
However, Kusakari does disclose that the aluminum wire is capable of having a diameter of 0.1 mm and not more than 1.5 mm. These translates to conductors within the range of AWG sizes of 21 to 26. 
As disclosed in “aluminum cable size” conductors having the aforementioned AWG sizes, the resistance is given in Ohms/ 1000ft for pure aluminum (IACS 61.8) and translated to mOhms/m as shown below.
AWG	Ohms/1000ft.		mOhms /m
21	21.0			68 mOhms/m
22	26.5			86.94 mOhms/m
24	42.1			138.1 mOhms/m
25	53.1			174.21 mOhms/m
26	67.0			219.81 mOhms/m
Therefore, using conventional AWG of  25-21 for the conductor size in aluminum, the claimed invention is disclosed.

In regards to claim 3, Kusakari discloses;” The wiring system according to claim 1”, but does not directly disclose;” wherein the digital signal wire includes an aluminum wire or an aluminum alloy wire, the aluminum wire or aluminum alloy wire having a resistance per unit length of 110 mΩ/m or greater.”
However, Kusakari does disclose that the aluminum wire is capable of having a diameter of 0.1 mm and not more than 1.5 mm. These translates to conductors within the range of AWG sizes of 21 to 26. 
As disclosed in “aluminum cable size” conductors having the aforementioned AWG sizes, the resistance is given in Ohms/ 1000ft for pure aluminum (IACS 61.8) and translated to mOhms/m as shown below.

AWG	Ohms/1000ft.		mOhms /m
21	21.0			68 mOhms/m
22	26.5			86.94 mOhms/m
24	42.1			138.1 mOhms/m
25	53.1			174.21 mOhms/m
26	67.0			219.81 mOhms/m
Therefore, using conventional AWG of 24-26 for the conductor size in aluminum, the claimed invention is disclosed.

In regards to claim 5, Kusakari discloses;” The wiring system according to claim 4”, but does not directly disclose;” wherein each digital signal wire of the plurality of the digital signal wires is an aluminum wire or an aluminum alloy wire, the aluminum wire or aluminum alloy wire having a resistance per unit length of 210 mΩ/m or less.”
However, Kusakari does disclose that the aluminum wire is capable of having a diameter of 0.1 mm and not more than 1.5 mm. These translates to conductors within the range of AWG sizes of 21 to 26. 

As disclosed in “aluminum cable size” conductors having the aforementioned AWG sizes, the resistance is given in Ohms/ 1000ft for pure aluminum (IACS 61.8) and translated to mOhms/m as shown below.

AWG	Ohms/1000ft.		mOhms /m
21	21.0			68 mOhms/m
22	26.5			86.94 mOhms/m
24	42.1			138.1 mOhms/m
25	53.1			174.21 mOhms/m
26	67.0			219.81 mOhms/m
Therefore, using conventional AWG of  25-21 for the conductor size in aluminum, the claimed invention is disclosed.

In regards to claim 6, Kusakari discloses;” The wiring system according to claim 4”, but does not directly disclose;” wherein each digital signal wire of the plurality of the digital signal wires is an aluminum wire or an aluminum alloy wire, the aluminum wire or aluminum alloy wire having a resistance per unit length of 110 mΩ/m or greater.”

However, Kusakari does disclose that the aluminum wire is capable of having a diameter of 0.1 mm and not more than 1.5 mm. These translates to conductors within the range of AWG sizes of 21 to 26. 
As disclosed in “aluminum cable size” conductors having the aforementioned AWG sizes, the resistance is given in Ohms/ 1000ft for pure aluminum (IACS 61.8) and translated to mOhms/m as shown below.
AWG	Ohms/1000ft.		mOhms /m
21	21.0			68 mOhms/m
22	26.5			86.94 mOhms/m
24	42.1			138.1 mOhms/m
25	53.1			174.21 mOhms/m
26	67.0			219.81 mOhms/m
Therefore, using conventional AWG of 24-26 for the conductor size in aluminum, the claimed invention is disclosed.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusakari et al. (US 2012/0217060 hereinafter Kusakari) as applied to claim 1 above, and further in view of AWG - American Wire Gauge and Circular Mils (Engineering ToolBox, (2004). AWG - American Wire Gauge and Circular Mils. provided in PTO 892 hereinafter "Toolbox").

In regards to claim 7, Kusakari discloses;” The wiring system according to claim 1”, but does not directly disclose;” wherein the aluminum wire or the aluminum alloy wire has a conductor cross-sectional area of 0.35 mm2”
However, Kusakari does disclose that the aluminum wire is capable of having a diameter of 0.1 mm and not more than 1.5 mm. These translates to conductors within the range of AWG sizes of 21 to 26. 
“Toolbox” discloses that an AWG 22 conductor has an area of 0.326 mm2 and an AWG 21 has an area of 0.410 mm2.  However, based on various manufacturing parameters an AWG 22 conductor is capable of having a slightly larger area dependent on number of strand conductors or if the conductors are compressed or not. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a manufacturer that provided an AWG 22 aluminum wire with the desired cross sectional area, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art . 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) .
Therefore, an AWG 22 conductor is capable of having an area of 0.35mm2 as claimed.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent prior art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847